DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to Amendment and Terminal Disclaimer filed on 01/15/2021.  The changes and remarks disclosed therein have been considered.
Claims 1-6 are pending.
Terminal Disclaimer
The terminal disclaimer filed on 01/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date US. Patent Number 9,588,709 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-6 are allowable over the art of record.
The following is an examiner’s statement of reasons for allowance: 
there is no suggestion or teaching in the art of record disclosing a method or a memory controller comprising 
determining if a file type, a file extension or a logical address of the data satisfies a criteria; 
if it is determined that the file type, the file extension or the logical address of the data satisfies the criteria, using a first mode to write the data into one of the blocks; 
10if it is determined that the file type, the file extension or the logical address of the data does not satisfy the criteria, using a second mode to write the data into one of the blocks,
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN K LE whose telephone number is (571)272-1872.  The examiner can normally be reached on 9am-5:30pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Sofocleous can be reached on (571)272-0635.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/TOAN K LE/           Primary Examiner, Art Unit 2825